EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-42145, effective December 12, 1997 as amended on June 24, 1998 and on March 28, 2006) and Form S-8 (No. 333-133183, effective April 10, 2006) of Helios and Matheson Analytics Inc. and Subsidiary of our report dated March 3, 2014 relating to our audit of the consolidated financial statements, and Schedule II, which appear in the Annual Report on Form 10-K of Helios and Matheson Analytics Inc. and Subsidiary for each of the two years in the period ended December 31, 2013. /s/ Mercadien, P.C., Certified Public Accountants Mercadien P.C., Certified Public Accountants Hamilton, New Jersey March 3, 2014
